Citation Nr: 1206725	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for skin rash, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal arises from the following rating decisions.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for hepatitis C, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for diabetic neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased evaluation for diabetes mellitus and erectile dysfunction, service connection for PTSD, and the claims to reopen the previously denied claims for service connection for hypertension and skin rash are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Reopening of a claim for service connection for hepatitis C was denied in an unappealed rating decision issued in October 2004; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  Hepatitis C infection is not etiologically related to active service.

3.  Service connection for PTSD was denied in a November 2001 rating decision that was unappealed.

4.  Evidence received since the November 2001 rating decision includes evidence that is not cumulative or redundant of the evidence of record and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Hepatitis C infection was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

A.  PTSD

The RO initially denied service connection for PTSD in a November 2001 rating decision.  The Veteran was notified of that decision and the right to appeal.  No appeal was filed.

Evidence considered by the RO included STRs, service personnel records, statement from the Veteran, VA treatment records dated since 1999, and report of VA examination dated in September 1999.  The RO denied the claim because of the absence of a verified stressor, and because there was no link between a stressor and the current diagnosis for PTSD.

Evidentiary submissions received since the November 2001 rating decision include statements of the Veteran, VA treatment records, and report of VA examination dated in December 2009.  VA treatment records include history suggestive of the Veteran's fear of enemy military activity during his Vietnam service.  The 2009 VA examination report reflects that the Veteran has PTSD related to his military service in Vietnam.

It is noted that the PTSD service connection laws have changed during the appeal period and now provide that a valid stressor includes one related to a veteran's fear of hostile military activity.  See 38 C.F.R. § 3.303(f)(3).  This change constitutes substantive change in the law governing entitlement to service connection for PTSD, and essentially creates a new cause of action or new basis of entitlement, thus, it is a liberalizing change in law warranting a de novo adjudication of the issue.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Kent v. Nicholson, 20 Vet. App. 1, 6-7 (2006).

On review of the evidentiary submissions, and with consideration of the liberalizing change in the law, the Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim in the context of the intervening change in the laws governing service connection for PTSD.  It is noted that the claim was previously denied because there was no verified stressor, or evidence of nexus.  This prior evidentiary defect is now cured by the recent evidentiary submissions.  Accordingly, reopening of the claim for entitlement to service connection for PTSD is warranted.

B.  Hepatitis C

Reopening of a claim for service connection for hepatitis C was denied in an unappealed rating decision issued in July 2007 because the evidence failed to show that the Veteran's hepatitis C was etiologically related to his active service.  The subsequently received evidence includes the report of a March 2010 VA examination addressing the etiology of the Veteran's hepatitis C, to include in-service risk factors.  This evidence relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material and reopening of the claim is in order. 

II.  Service Connection for Hepatitis C

The Veteran seeks service connection for hepatitis C.  In his initial claim for service connection for hepatitis C in December 2000, the Veteran argued that he contracted this condition in service due to mosquitoes and slogging through water daily.  In January 2007, the Veteran reported that he engaged in high risk sexual activity in service and suggested that his hepatitis C infection was attributable thereto.  In June 2010, the Veteran argued that he contracted hepatitis C infection from "injections/shots" given for gonorrhea.  The Veteran further suggests that hepatitis C is due to herbicide exposure in service.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2009, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by active service, but no compensation will be paid if the disability is the result of the Veteran's abuse of drugs.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In claims for service connection for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  Hepatitis C infection is not presumptively associated with Agent Orange exposure in 38 C.F.R. § 3.309(e).  However, notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

STRs document no diagnosis or complaint related to hepatitis or any other liver disorder in service.  The Veteran had no tattoos on enlistment or on separation, as shown in the respective reports of medical examination.  There is no report of any surgeries or blood transfusions during service.  The record shows substance abuse.  There is record of treatment for sexually transmitted disease (STD) in service (gonorrhea, April 1970).  The report of the separation examination dated in December 1971 reflects normal clinical evaluation and the Veteran reported that he was in good health.

Report of VA examination dated in September 1999 reflects a long history of substance abuse to include intravenous drugs while in Vietnam.  The Veteran reported that he currently used drugs to include crack, crack cocaine, heroine, and anything he can acquire.  He denied current intravenous drug use.

The record shows the Veteran was first diagnosed with hepatitis C by VA in December 2000.  Subsequently dated medical records document the progress and treatment of chronic hepatitis C infection.  VA treatment records show that the Veteran participated in the substance abuse treatment program (SATP).

On VA examination in May 2007, the Veteran reported that he believed he contracted hepatitis C while stationed abroad in service-from prostitutes.  He denied any previous intravenous drug use and blood transfusions.  Lab tests confirmed the presence of hepatitis C.  The examiner noted that the Veteran's urinalysis was positive for cocaine in February 2006.  In an addendum to this examination report, the examiner reported that a review of the relevant literature shows that, although the hepatitis C infection can be transmitted sexually, that rarely happens; therefore, the examiner opined that it was less than a 50 percent probability that the Veteran contracted hepatitis C from sex with prostitutes in service.

On VA examination in March 2010, the Veteran reported recent drug use-snorting cocaine and drinking alcohol.  By history, the Veteran was treated for gonorrhea in service and admitted to multiple Vietnamese sex partners.  He further admitted to intravenous drug use in service.  He denied any known blood transfusions.  The examiner opined that it was less likely than not that the Veteran acquired the hepatitis C infection from sexual contact in the military because it is well known that hepatitic C is much more likely to be transmitted through intravenous drug use or other body fluid transmission compared to true sexual contact.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hepatitis C.  Hepatitis C is not shown in service or for more than 25 years after service discharge.  Moreover, there is no competent evidence attributing the Veteran's hepatitis C to any event or incident of service, other than drug usage.  An etiological connection between Veteran's military service and the claimed disability is not shown.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran asserts he acquired hepatitis C infection in service from mosquitoes, sex with prostitutes or local women in Vietnam, or treatment for gonorrhea with a shot/injection.  He also implies he acquired hepatitis C infection as a result to exposure to Agent Orange in Vietnam.

The Board accepts that the Veteran is competent to report symptoms, treatment and injuries.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Veteran is not competent to diagnose himself as having had hepatitis C in service or having contracted hepatitis C in service from any of the claimed experiences or incidents as this determination is not susceptible to lay observation and involves questions of medical etiology.  Jandreau, supra.  Additionally, the Board finds that the Veteran is not credible because he is an inconsistent historian.  The Veteran has given an inconsistent history of intravenous drug use.  Accordingly, the Board finds that the Veteran's statements in regard to hepatitis C have diminished probative value.

The Board assigns greater probative value to the medical evidence of record, which includes two VA medical opinions that the Veteran's condition was less likely than not related to his report of sex with multiple local women in Vietnam.  The Board finds that VA medical opinions are more probative as they were prepared by skilled, neutral, medical professionals after obtaining a history from the Veteran, reviewing the claims folders, reviewing medical literature, and conducting a clinical evaluation.  Furthermore, the opinions are probative in this matter because they are supported by a medical rationale.

It is noted that the Veteran has presented no supporting evidence, medical or otherwise, for his theories regarding the etiology of hepatitis C.

Accordingly, the claim must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert supra.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for hepatitis C is granted

Service connection for hepatitis C is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for PTSD is granted.


REMAND

In light of the reopening of the claim for service connection for PTSD, the Board finds that additional development is warranted.  VA's duty to assist includes the duty to provide a VA examination and opinion when necessary to decide the claim.  38 C.F.R. § 3.159(d).  Here, a VA examination with an opinion is necessary to decide whether the Veteran has PTSD due to fear of hostile military forces as suggested and reported by the Veteran.  Although there is evidence of a current disability and nexus to service, it is unclear whether the Veteran has PTSD due to fear of hostile military forces-as stressor that does not require independent verification.  See 38 C.F.R. § 3.303(f)(3) (2011).

Also, the Board observes that, following the issuance of the most recent Supplemental Statement of the Case (SSOC) dated in November 2009 on the issues of entitlement to an increased evaluation for diabetes mellitus and erectile dysfunction, and service connection for PTSD, the RO obtained additional evidence relevant to these issues, which is associated with the claims files.  Specifically, reports of VA examinations for diabetes mellitus, erectile dysfunction, and PTSD were conducted in December 2009.  The reports of examination were associated with the claims file following the issuance of the November 2009 SSOC.  The record shows no indication that the RO considered these examination reports when deciding the issues on appeal.  As such, to ensure due process of law, these issues must be returned to the AOJ for consideration of the additional evidence and issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37.  In regard to this evidence, there is no waiver of the procedural right.  Therefore, remand is required.

Lastly, the issues of whether new and material evidence has been submitted to reopen the claims for hypertension and skin disorder must be remanded in light of the decision to reopen the claim for service connection for PTSD.  It is noted that the Veteran argues that his hypertension and skin disorder are due to PTSD, inter alia.  Thus, the claims for service connection for PTSD, hypertension, and skin disorder are inextricably intertwined, thereby precluding the Board's consideration of either the hypertension or skin claim at this time.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be scheduled for a VA examination by a psychiatrist or psychologist to ascertain whether he has PTSD due to fear of hostile military activity.  A complete rationale for all opinions must be provided.  The claims folders should be available for review.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished an SSOC and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


